1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: kristine.fumolaw@gmail.com
     Attorney for Defendant -REGINALD WEAVER
6

7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA
                                               ***
9

10   UNITED STATES OF AMERICA,           )                 Case No.: 2:15-cr-334-APG-NJK
11
                                         )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  )
14                                       )
     REGINALD WEAVER,                    )
15                                       )
                 Defendant               )
16
     ____________________________________)
17

18
     STIPULATION AND ORDER TO CONTINUE PROABTION REVOCATION HEARING

19          IT IS HEREBY STIPULATED AND AGREED by and between OSVALDO E. FUMO,
20   ESQ. Counsel for Defendant REGINALD WEAVER and DANIEL J. COWHIG, Assistant
21   United States Attorney, that the Probation Revocation Hearing currently scheduled for August 5,
22   2019, at 2:00 p.m., be vacated and reset for 3 weeks or on or AFTER August 28, 2019
23   excluding August 30, 2019 or a date and time convenient to the court.
24          This Stipulation is entered into for the following reasons:
25           1. Counsel for defendant has spoken to defendant and he has no objection to the request
26
                of continuance.
27
             2. Defendant is in custody in Pahrump.
28

             3. Counsel has spoken to AUSA COWHIG and he does not oppose to the continuance.
                                                     -1-
1          4. Counsel for Defendant needs additional time to go over the discovery and
2
              transcripts with client thoroughly.
3
           5. Denial of this request for continuance could result in a miscarriage justice.
4

5
           6. For all the above-stated reasons, the ends of justice would best be served by a

6             continuance of the Probation Revocation Hearing until a date and time convenient to
7             the court.
8
          This is the first request for continuance filed herein.
9
                 DATED: August 5, 2019
10
     PITARO & FUMO, CHTD                         NICHOLAS TRUTANICH
11
                                                 UNITED STATES ATTORNEY
12

13         /S/                                         /S/
     OSVALDO E. FUMO, ESQ.                       DANIEL J. COWHIG
14   601 LAS VEGAS BOULEVARD, S                  ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
15
     ATTORNEY FOR THE DEFENDANT                  LAS VEGAS, NEVADA 89101
16   REGINALD WEAVER                             ATTORNEY FOR UNITED STATES OF
                                                 AMERICA
17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: kristine.fumolaw@gmail.com
     Attorney for Defendant -REGINALD WEAVER
6

7
                                      UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA
                                                   ***
9

10   UNITED STATES OF AMERICA,           )                      Case No.: 2:15-cr-334-APG-NJK
11
                                         )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  )
14                                       )
     REGINALD WEAVER,                    )
15                                       )
                 Defendant               )
16
     ____________________________________)
17

18
                                             FINDINGS OF FACT
19
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
20   Court finds:
21          This Stipulation is entered into for the following reasons:
22
             1. Counsel for defendant has spoken to defendant and he has no objection to the request
23
                    of continuance.
24
             2. Defendant is in custody in Pahrump.
25

26           3. Counsel has spoken to AUSA COWHIG and he does not oppose to the continuance.

27           4. Counsel for Defendant needs additional time to go over the discovery and
28
                    transcripts with client thoroughly.

                                                          -3-
1                5. Denial of this request for continuance could result in a miscarriage justice.
2
                 6. For all the above-stated reasons, the ends of justice would best be served by a
3
                    continuance of the Probation Revocation Hearing until a date and time convenient to
4

5
                    the court.

6               This is the first request for continuance filed herein.
7

8

9
                                            CONCLUSIONS OF LAW
10

11              Denial of this request for continuance would deny the parties herein the opportunity

12   to effectively and thoroughly prepare for Probation Revocation Hearing.

13              Additionally, denial of this request for continuance could result in a miscarriage of

14   justice.

15
                                                      ORDER
16

17
                IT IS HEREBY ORDERED that the Probation Revocation Hearing currently scheduled
18
     for August 5, 2019, at 2:00 p.m., be continued to the 6th              day
19
         September
     of__________________________, 2019 at                 10:00 a.m.     _ , in courtroom 6C .
20

21
                           5th day of ____________________,
                DATED this _____        August              2019.
22

23
                                                       ________________________________________
24                                                     U.S. DISTRICT JUDGE

25

26

27

28


                                                          -4-
